court enters written findings and an order allowing the State to proceed
                with a second prosecution, NRS 174.085(7). However, where the State has
                brought dual proceedings against an accused for the same offense, it may
                elect to proceed with one of the pending proceedings and dismiss the other
                without implicating NRS 178.562(1).      Thompson v. State, 125 Nev. 807,
                812, 221 P.3d 708, 712 (2009). This is because "as a general matter, there
                is no prejudice to an accused when one of two pending vehicles for
                prosecution is dismissed, leaving him accused by only one." Id. at 811, 221
                P.3d at 711 (internal quotation marks omitted).
                            Here, the State filed an information following the preliminary
                hearing and later obtained an indictment from the Grand Jury. The
                information and the indictment were assigned to different judicial
                departments and the indictment alleged additional offenses. Both
                proceedings were pending against Brown when the State elected to
                proceed solely on the indictment. The district court heard argument on
                the State's election: the State argued that it was entitled to dismiss the
                information and Brown argued that the dismissal would violate his
                constitutional right to a speedy trial. The district court ruled that the
                State could dismiss the information pursuant to Thompson and Brown
                could pursue his speedy-trial claim in the other judicial department.
                            Brown challenged the district court's ruling in an original
                petition for a writ of mandamus. We determined that the district court
                had a duty to rule on Brown's constitutional speedy-trial claim because it
                was in the best position to make the factual inquiry necessary to resolve




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                the claim, and it could expeditiously dismiss the information with
                prejudice if the claim was valid. 1 Accordingly, we issued a writ of
                mandamus instructing the district court to hold a hearing and determine
                whether Brown was deprived of his constitutional right to a speedy trial.
                The district court has since conducted a hearing and entered orders
                finding that Brown's constitutional right to a speedy trial was not violated
                and granting the State's motion to dismiss the case.
                            "[T]o trigger a speedy trial analysis, an accused must allege
                that the interval between accusation and trial has crossed the threshold
                dividing ordinary from 'presumptively prejudicial' delay."        Doggett v.
                United States, 505 U.S. 647, 651-52 (1992). There is no established length
                of delay which is automatically presumed to be prejudicial.        Barker v.
                Wingo, 407 U.S. 514, 530-31 (1972). However, courts have generally found
                post-accusation delays to be presumptively prejudicial as they approach
                the one-year mark. Doggett, 505 U.S. at 652 n.1.
                            The record reveals that Brown was accused by way of criminal
                complaint on or about August 20, 2012, and that his trial was set for
                January 22, 2013. Therefore, the post-accusation delay was 156 days.
                The district court made findings that the State was allowed to continue
                the preliminary hearing, Brown filed and later withdrew a petition for a



                      'We also determined that "[a]ny claim alleging conscious
                indifference to petitioner's procedural rights should be brought in a
                challenge to the subsequent indictment." Brown v. Eighth Judicial Dist.
                Court, Docket No. 62619 (Order Granting Petition in Part, March 13,
                2013), at 2 n.1.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                writ of habeas corpus, and a hearing on the State's motion to consolidate
                cases was continued. We conclude that the 156-day delay did not trigger a
                speedy-trial analysis and, because Brown had not been deprived of his
                constitutional right to a speedy trial at the time when the information was
                dismissed, the district court did not err by allowing the State to
                voluntarily dismiss the information without prejudice. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                             J(AdL                  ,J.
                                         Hardesty


                 —c201..)t
                Parraguirre




                cc:   Hon. Michael Villani, District Judge
                      Bush & Levy, LLC
                      Oronoz & Ericsson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) I947A